DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the restriction requirement sent by the Examiner on 10/8/2021, claims 21 and 22 were incorrectly attributed to Invention II.
However, Applicant, in their response filed 11/23/2021, correctly noted that claims 23 and 24 should be included in Invention II. Also, the subject matter of claim 21 was been combined with the subject matter of claim 1 and it was noted that claim 10 also includes the subject matter of claim 10.
Because the amendments and arguments set forth and show that the subject matter of pending claims 3, 5-10, 12-19 and 21-24 all have a common inventive concept, the previous restriction is with drawn and an examination on the merits of all claims follows below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner et al (2020/0225332).
With respect to claim 23, Wagner et al disclose: A system [ the abstract teaches a transmitting and receiving array ], comprising: waveguides configured to receive sub-laser beams reflected off an object [ taught by the beams steering tiles (300); figure 3A ], each of [ taught by paragraph [0087] ]; and detectors configured to: calculate estimates of actual power of the sub-laser beams [ paragraph [0091] teaches a detector (312) monitoring power going in and out of grating coupler (310) ], the estimates incorporating adjustments of detected power of the sub-laser beams, the adjustment associated with characteristics of pairs of a waveguide and a corresponding detector of the detectors, the
characteristics associated with differences between the detected power and the actual power [ taught by the Self Cal process disclosed by paragraph [0123] and [0124]; and determine, based on the estimates, positions of points on the object [ figure 8B shows the system imaging points on a target ].
Paragraph [0118] teaches two T-sub arrays being driven with a frequency offset, thus anticipating claim 24.
Allowable Subject Matter
Claims 3, 5-10, 12-19, 21 and 22 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645